 

PLAN OF LIQUIDATION

 

This Plan of Liquidation (the “Plan”), dated as of February 11, 2013, is entered
into by and between Behringer Harvard Short-Term Opportunity Fund I LP, a Texas
limited partnership (the “Partnership”), and Behringer Harvard Advisors II LP, a
Texas limited partnership (the “General Partner”), and is intended to accomplish
the complete liquidation and dissolution of the Partnership.

 

RECITALS

 

WHEREAS, the General Partner, among others, is a party to a Second Amended and
Restated Agreement of Limited Partnership, dated as of September 5, 2008 (as
amended and restated, the “Partnership Agreement”); and

 

WHEREAS, the General Partner has determined that it is in the best interest of
the Partnership to complete the liquidation of the Partnership pursuant to the
adoption of this Plan; and

 

WHEREAS, in furtherance hereof, the General Partner shall (i) transfer the
Partnership’s right, title and interest in and to all of its assets and
liabilities, including any cash, to a liquidating trust (the “Liquidating
Trust”), with the General Partner as its managing trustee (the “Managing
Trustee”), for the benefit of the holders of limited partnership interests of
the Partnership (the “Unitholders”); and (ii) cause the Liquidating Trust,
pursuant to the terms of a Liquidating Trust Agreement (the “Liquidating Trust
Agreement”) by and among the Partnership, the Managing Trustee, and CSC Trust
Company of Delaware, as resident trustee (the “Resident Trustee” and, with the
Managing Trustee, the “Trustees”), dated as of even date herewith, a form of
which is attached as Exhibit A hereto, to distribute all of the net cash
proceeds from the sale of assets of the Liquidating Trust and cash, less
reserves for any contingent liabilities, to the beneficiaries of the Liquidating
Trust; and

 

WHEREAS, pursuant to the terms of the Liquidating Trust Agreement, the
Unitholders of the Partnership shall receive, in exchange for their respective
limited partnership interests in the Partnership, a pro rata beneficial interest
in the Liquidating Trust; and

 

WHEREAS, following the liquidation of the Partnership in accordance herewith,
the General Partner shall proceed with a dissolution of the Partnership in
accordance with the applicable provisions of the Texas Business Organizations
Code; and

 

WHEREAS, in furtherance of the liquidation and dissolution of the Partnership as
described herein, the General Partner has adopted and approved this Plan.

 

NOW THEREFORE, the General Partner authorizes the following on behalf of the
Partnership:

 

1.          The Partnership shall enter into, execute and deliver the
Liquidating Trust Agreement with the Trustees.

 

 

 

 

2.          The Partnership shall enter into, execute and deliver to the
Managing Trustee a Bill of Sale, Assignment, Acceptance and Assumption
Agreement, a form of which is attached hereto as Exhibit B (the “Bill of Sale”),
which, together with related transfer instruments, shall transfer and assign to
the Liquidating Trust, all right, title, interest in and to, and liabilities and
obligations related to, all assets, including, but not limited to, any cash
reserves and any other assets and liabilities held by the Partnership as of the
date of such Bill of Sale. The assets in the Liquidating Trust shall be
reserved, liquidated or distributed by the Managing Trustee in accordance with
the terms of the Liquidating Trust Agreement.

 

3.          The Partnership shall continue to indemnify the General Partner and
its officers, directors, employees and agents in accordance with the
Partnership’s Certificate of Limited Partnership, the Partnership Agreement and
any contractual arrangements, for actions taken in connection with this Plan.
The General Partner is authorized to obtain and maintain insurance as may be
necessary, appropriate or advisable to cover the Partnership’s obligations
hereunder.

 

4.          If for any reason the General Partner determines that such action
would be in the best interests of the Partnership, it may amend or modify the
Plan and the actions contemplated hereunder without any action or approval from
the limited partners.

 

5.          The General Partner shall cause the Partnership to file with the
Secretary of State of the State of Texas, a Certificate of Termination, which
cancels the Partnership’s Certificate of Limited Partnership.

 

6.          The General Partner shall take any and all other actions deemed
required, necessary or desirable to complete the liquidation and dissolution of
the Partnership, including, but not limited to, the execution and delivery of
any and all agreements, certificates, instruments or other documents deemed
required, necessary or desirable in connection therewith.

 

[The remainder of this page is left intentionally blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first set forth above.

 

  PARTNERSHIP:       BEHRINGER HARVARD SHORT-TERM OPPORTUNITY FUND I LP      
By: Behringer Harvard Advisors II LP     its General Partner

 

  By: /s/ Michael J. O’Hanlon   Name:  Michael J. O’Hanlon   Title:    President
and Chief Executive Officer

 

  GENERAL PARTNER:       BEHRINGER HARVARD ADVISORS II LP       By: /s/ Michael
J. O’Hanlon   Name:  Michael J. O’Hanlon   Title:    President and Chief
Executive Officer

 

 

 

